GLADNEY, Judge.
This case presents an appeal by the Louisiana State Board of Health, defendant herein, from a judgment rendered in favor of Mrs. Velria Book, individually and as natural tutrix for the minor, Barney Book. Plaintiff also appealed from the award of compensation rendered in her favor for a period of 64 weeks, claiming entitlement to compensation not to exceed 400 weeks.
The facts, except such as relate to' the injuries of Barney Book, are fully stated in the opinion of Book v. Police Jury of Concordia Parish, Louisiana State Board of Health, La.App., 59 So.2d 151, No. 7804 on the docket of this Court, the companion suit handed down by us this date.
The court a qua found young Book’s injuries consisted of a fracture of the left leg which did not heal properly, and upon trial of the case Dr. A. Scott Hamilton, recognized orthopedic surgeon, expressed the opinion that the employee was at the time of trial- physically unfit for employment, that the leg manifested some degree of angulation, but was of the opinion that the injury was not permanent. Barney Book was young man about 17 years of age and in good health save for the disability above mentioned. In view of the fact that the trial was held some 13 months after the accident and the injured employee was then unemployable, we think the judgment appealed from should be amended by providing for compensation for temporary total disability under the provisions of the Workmen’s Compensation Act, LSA-R.S. 23 :- 1221, subsection (1).
The judgment appealed from is amended so that plaintiff shall be entitled to recover compensation at the rate of $19.50 per week, beginning as of May 17, 1949, but not to exceed 300 weeks. As so amended, the judgment appealed from is affirmed. The de*158fendant, the Louisiana State Board of Health, is taxed with cost of court reporter only, and plaintiff is taxed with all other costs.
KENNON, J., not participating.